DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 , 5, 7, 9, 11, 13, 15, 18 and 19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
         Claim 1 recites, “ a pre-charge relay and a pre-charge device, the pre-charge relay and the pre-charge device being coupled in parallel to one of the first relay and the second relay so that the pre-charge relay being allowed to couple the battery and the power line through the pre-charge device;--- a controller  configured to perform a control of electric power transmission through the power line , the controller being configured to-3- Application No.: 16/717,572 Docket No.: A04074US00FHI.331execute pre-charge processing on a request for operation of the power supply unit , with the main relay being in a state where the one of the first relay and the second relay is turned off and another of the first relay and the second relay is turned on, and with the electric power acquirer being available for electric power acquisition, the pre-charge processing including turning on the pre-charge relay to raise  a voltage between the first power line and the second power line [emphasize added). The above limitation doesn’t have a support in the specification.  Applicant’s specification  at  page 6, lines 1-16 stated that the pre-charge relay is connected in parallel with either the negative-electrode side relay or the positive-side relay, not with both. Further, according to Applicant’s disclosure,  in order to carry out the pre-charging process  the relay connected in parallel with the pre-charge relay will be turned off and the other relay will be turned on.  The electrical connection between the  negative-electrode side relay, the positive-side relay, and the pre-charge relay is  very important and essential to carry out the intended purpose.  However, the claim recites any one of the first relay or the second relay  is turned off regardless of its electrical connection with pre-charge relay. Thus, Applicant doesn’t have the support for the above underlined limitations in the Applicant’s specification.  
Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859